UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-6596



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


KERMIT C. BROWN, a/k/a Brian Mackey, a/k/a
Destruction, a/k/a Bear,

                                            Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (2:98-cr-00047-JBF)


Submitted: July 19, 2007                    Decided:   July 25, 2007


Before MOTZ and GREGORY, Circuit Judges, and WILKINS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Kermit C. Brown, Appellant Pro Se. Darryl James Mitchell, Special
Assistant United States Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Kermit C. Brown seeks to appeal the district court’s

orders construing his “Petitioner’s Request for Judicial Assistance

and Instructions on Avenue for Correction of Violation of His

Substantial Rights” as a successive 28 U.S.C. § 2255 (2000) motion,

and dismissing it on that basis, and denying his subsequent motion

for reconsideration.           Brown’s motion for reconsideration was not

filed within ten days of the district court’s order dismissing his

request for judicial assistance as a successive § 2255 motion as

required by Fed. R. Civ. P. 59(e).                    The time for appealing that

order expired before he filed his notice of appeal on April 3,

2007,      and    therefore        only    the       denial    of       the     motion   for

reconsideration       is     preserved         for   appeal.      See     Alston    v.   MCI

Commc’ns Corp., 84 F.3d 705, 706 (4th Cir. 1996) (only a timely

Rule 59(e) motion tolls time period for filing notice of appeal);

Fed. R. App. P. 4(a)(4)(A)(iv)-(vi).

               The   order    denying      reconsideration          is    not    appealable

unless     a     circuit     justice      or    judge    issues     a     certificate     of

appealability.        28 U.S.C. § 2253(c)(1) (2000).                     A certificate of

appealability will not issue absent “a substantial showing of the

denial of a constitutional right.”                   28 U.S.C. § 2253(c)(2) (2000).

A prisoner satisfies this standard by demonstrating that reasonable

jurists would find that any assessment of the constitutional claims

by   the    district       court    is    debatable       or   wrong       and    that   any


                                           - 2 -
dispositive procedural ruling by the district court is likewise

debatable.   Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683-84 (4th Cir. 2001).   We have independently reviewed the

record and conclude that Brown has not made the requisite showing.

          Accordingly, we deny a certificate of appealability, deny

leave to proceed in forma pauperis, and dismiss the appeal.     We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                         DISMISSED




                               - 3 -